Citation Nr: 1111949	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-26 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for seborrheic dermatitis, claimed as fungus, including of the chest, back, face, and right ankle and leg.

3.  Entitlement to a disability rating in excess of 10 percent for pes planus.

4.  Entitlement to a disability rating in excess of 10 percent for a cyst of the flexor tendon, right great toe with excision of plantar fibromatosis.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

The Veteran testified before the undersigned at a video-conference hearing in January 2011, at which time he asserted informal claims seeking service connection for a left foot and leg disability.  The issues of entitlement to service connection for a left foot and leg disability have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU has not been certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As discussed in the remand below, the evidence suggests that the Veteran may be unemployed due to symptoms of his service-connected disabilities involving his feet, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claims on appeal, it is listed on the first page of this decision.  

However, the Board finds that further development of the appellant's rating claims on remand is necessary.  Thus, as TDIU claim is part and parcel with the rating claims, and therefore inextricably intertwined with those claims, resolution of the TDIU claim at present would of course be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The issues of (1) entitlement to a disability rating in excess of 10 percent for pes planus, and (2) entitlement to a disability rating in excess of 10 percent for a cyst of the flexor tendon, right great toe with excision of plantar fibromatosis, and (3) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied the Veteran's claim for service connection for an acquired psychiatric disorder identified as PTSD; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the October 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's acquired psychiatric disability claim.

3.  The competent medical evidence demonstrates that an acquired psychiatric disability of depression is related to the Veteran's service-connected pes planus and cyst of the flexor tendon, right great toe with excision of plantar fibromatosis.

4.  During a January 2011 Board hearing, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of his appeal of the claim of service connection for seborrheic dermatitis, claimed as fungus, including of the chest, back, face, and right ankle and leg. 


CONCLUSIONS OF LAW

1.  The RO's October 2004 rating decision that denied service connection for an acquired psychiatric disorder, identified as PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the October 2004 rating decision is new and material; the claim of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010). 

3.  Depression was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2010). 

4.  The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for service connection seborrheic dermatitis, claimed as fungus, including of the chest, back, face, and right ankle and leg.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's psychiatric disability claim and grants service connection for depression, which constitutes a complete grant of the benefit sought on appeal.  In addition, the Veteran withdrew his claim of service connection for seborrheic dermatitis, which was asserted as including the chest, back, face right ankle and leg.  As such, no discussion of VA's duty to notify or assist is necessary.

I.  Psychiatric disability

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and depression, on the basis of one or more stressful incidents in service, and also on a secondary basis, that is, that the claimed psychiatric disorder is due to his service-connected (1) pes planus, and/or (2) cyst of the flexor tendon, right great toe with excision of plantar fibromatosis.  Regarding the claimed in-service stressor, the Veteran has testified that during basic training he was assaulted by a drill instructor when he walked into a situation finding another recruit was being attacked by the drill instructor who then turned on the Veteran.  He also essentially reports that he has had a continuity of associated psychiatric symptoms since the in-service incidents and resultant symptoms.  

Because the Veteran did not submit a notice of disagreement to initiate an appeal from the October 2004 rating decision denying service connection for an acquired psychiatric disability identified as PTSD that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the last final disallowance was the RO's October 2004 rating decision.  The evidence of record at the time of the last final denial of the October 2004 rating decision included service personnel and treatment records, VA treatment records dated through March 2004, private treatment records dated through February 2000, and the reports of unrelated VA examinations and an April 1985 VA general examination that included psychiatric evaluation and a diagnosis of anxiety.  At the time of the October 2004 rating decision, as noted in the rating decision, there was no medical evidence on file showing that any psychiatric disorder was linked to service. 

Among the evidence received since the October 2004 rating decision are VA and private medical records, as well as the transcript of a January 2011 Board hearing, and statements from the Veteran and other lay persons.  Some of the evidence received since the October 2004 rating decision pertaining to the severity of symptoms of his service-connected disabilities, was not available at the time of that rating decision and is not redundant or cumulative of the evidence available then.  Moreover, some of the additional evidence received since October 2004 relates to unestablished facts necessary to substantiate the Veteran's claim, that is, it relates to the question of whether a present psychiatric disorder is etiologically related to service.  In particular, there are several medical reports that address the presence and etiology of psychiatric disorder in the Veteran.  In November 2004, the RO received the report of a private psychiatric evaluation in June 2004, containing Axis I diagnoses of major depressive disorder, recurrent, moderate; and PTSD. The only etiological-related notation contained in the report's section on mental status examination, was that the Veteran reported severe physical abuse in the military.  In a March 2010 statement, Tom Lawry, Ph.D., diagnosed that the Veteran suffered from quite severe and long-lasting depression, which was secondary to the Veteran's foot injury suffered in service causing him to lose his job.  Also, in a January 2011 statement from a VA treatment provider, she opined as to the likelihood that the Veteran's psychiatric symptoms were associated with the inservice stressful events. 

The reports provide evidence as to whether there is an etiological nexus between current psychiatric disorder and service.  They are consistent with the Veteran's report in essence of long-term psychiatric symptoms tied to incidents in service and to his service-connected pes planus and other foot disability, and with VA examination findings and diagnosis in 1985 of anxiety.  Those assertions are presumed credible for the purposes of reopening this claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The medical evidence of the presence of a depression disorder, and evidence of the Veteran's consistent statements, as to the continuity of symptoms, addresses the previously unestablished facts as to whether a present depression disorder is etiologically related to in-service incidents or to his service-connected disabilities.  See 38 C.F.R. § 3.156.  Further, as it tends to substantiate a nexus with service, this evidence raises a reasonable possibility of substantiating the claim.  Id.  As such, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The claim is therefore reopened and now must be reviewed on the merits.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 C.F.R. § 3.310(b), secondary service connection may be granted on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See also Allen.  

In addition, certain chronic diseases, including a psychosis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The record shows that the Veteran has been diagnosed as having an acquired psychiatric disorder, including diagnosed as depression.  

In deciding a claim generally, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Finally, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Importantly, there are medical opinions in the Veteran's favor and none in opposition to his claim.  As briefly discussed above, the report of a private psychiatric evaluation in June 2004 shows that the Veteran reported being the recipient of severe physical abuse in service.  He reported complaints of symptoms, which the examiner diagnosed as to include major depressive disorder, recurrent, moderate; and PTSD. 

More significantly, in a March 2010 statement by the Veteran's treating psychologist, Dr. Lawry, he noted that the Veteran had symptoms including feeling depressed most of the time, not sleeping well, and moodiness since 1988.  The Veteran related his problems to the incident in service in 1972 when the drill instructor attacked him.  

Dr. Lawry diagnosed that the Veteran as having quite severe and long-lasting depression, and linked this disorder to service as clearly secondary to his foot injury (service-connected disabilities) suffered in service causing him to lose his job.  Dr. Lawry emphasized that the Veteran would not be suffering from the extreme depression, which leaves him isolated, depressed, not sleeping well, and not interacting with family, if he had not had the foot injury.  

Furthermore, in a January 2011 statement from a VA treatment provider, she opined that the Veteran's symptoms were as likely as not could be associated with the reported in-service stressful events. 

These medical opinions are essentially in the Veteran's favor, and there are none in opposition to his claim.  They are consistent with the Veteran's report, in essence, of long-term psychiatric symptoms tied to incidents in service and to his service-connected pes planus and other foot disability; as first documented in 1985 VA examination findings, and diagnosis of anxiety.  The Board finds the Veteran's assertions as to the in-service incidents and as to the continuity of symptoms since service, entirely credible, and highly probative on the matter of nexus.  Moreover, the Board finds the medical and lay evidence are mutually consistent and strongly probative as to the question of establishing an etiological nexus between service or service-connected disability, and the current diagnosis of a depression disability.  Based on the totality of the competent evidence, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed depression disability is related to service to include as secondary to service-connected disabilities involving the feet.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a depression disability.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by the appellant or by his authorized representative; and may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  During a January 2011 Board hearing, the Veteran withdrew his claim seeking service connection for seborrheic dermatitis, claimed as fungus, including of the chest, back, face, and right ankle and leg.  Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the three appeals, and these appeals are dismissed.


ORDER

Service connection for depression is granted. 

The appeal of the claim for service connection for seborrheic dermatitis, claimed as fungus, including of the chest, back, face, and right ankle and leg, is dismissed.


REMAND

A remand is necessary with respect to the two disability rating claims on appeal for purposes of further development for the following reasons.  During the recent Board video-conference hearing in January 2011, the Veteran testified to the effect that the symptoms associated with his (1) pes planus and (2) cyst of the flexor tendon, right great toe with excision of plantar fibromatosis, had both worsened since the March 2010 VA examination for feet.   

The Veteran's report indicates that the condition of his service-connected pes planus and cyst of the flexor tendon, right great toe with excision of plantar fibromatosis, may have worsened.  Review of the clinical record since the March 2010 VA examination provides support for the Veteran's report.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity and manifestations of his (1) pes planus and (2) cyst of the flexor tendon, right great toe with excision of plantar fibromatosis.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Further, any additional VA or private treatment records outstanding and associated with the two disabilities should be obtained prior to examination.

Additionally, the Veteran stated that due to his pes planus condition he was unable to stand for more than four hours and was unable to work full time, and on that basis had been medically retired from his job.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a total disability rating based on individual unemployability, due to service-connected disability (TDIU) is an inherent part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.  As such, on remand, the RO must consider whether a TDIU is warranted.  Rice.

Accordingly, the case is REMANDED for the following action:

1.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for appropriate VA examinations to determine the nature, extent, frequency and severity of any impairment related to the Veteran's pes planus disability of his cyst of the flexor tendon, right great toe with excision of plantar fibromatosis.  

The claims folder should be made available to and reviewed by the examiner.  All appropriate testing should be performed.  The examiner should identify all foot pathology found to be present associated with the service-connected pes planus.  The examiner should conduct all indicated tests and studies of the pes planus impairment.  Therefrom, the examiner should comment as to whether the Veteran's pes planus is manifested by symptoms productive of either of severe symptoms with evidence of marked deformity (pronation, abduction, etcetera), pain on manipulation and use of accentuated, indication of swelling on use, or characteristic callosities or rather by pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.

In addition, the examiner must identify all pathology associated with the service-connected cyst of the flexor tendon, right great toe with excision of plantar fibromatosis.  The examiner should conduct all indicated tests and studies of the associated skin impairment, and comment specifically on the number and extent of associated scars, and on whether any associated scar is unstable or painful, and on related functional impairment.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, to include his now service-connected depression, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed shall be provided.  All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the Veteran's disability rating claims on appeal, including the part and parcel claim for TDIU.  If percentage standards of 38 C.F.R. § 4.16(a) are met, the AOJ should adjudicate the Veteran's claim for TDIU; and if not met for any part of the appeal period, then the AOJ should consider if it would be appropriate to submit a claim for TDIU to the Director, Compensation and Pension Service (Director), for extraschedular consideration for TDIU, in accordance with 38 C.F.R. § 4.16(b) (2010), and if so, the AOJ should submit the TDIU claim to the Director.

3.  Following that action, if any desired benefit is not granted, an appropriate supplemental statement of the case should be issued.  The Veteran and the representative should be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


